Citation Nr: 1042616	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from January 1987 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

Pursuant to the Veteran's request, a hearing before a Veterans 
Law Judge of the Board was scheduled for March 2009; however, the 
Veteran failed to appear for that hearing.  Subsequently, he has 
not provided any explanation for the failure to appear nor has he 
requested a rescheduled hearing.  The case, therefore, will be 
processed as though the request for a hearing had been withdrawn.  
See 38 C.F.R. § 20.704.

This case was previously before the Board in April 2009, at which 
time the claim on appeal was remanded for additional evidentiary 
development.  As will be further explained herein, another Remand 
is required in this case.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Veteran's original claim (September 
2005) reflects that he only raised the issue of PTSD.  Moreover, 
the Board notes that service connection is already in effect for 
a psychiatric disorder other than PTSD, characterized as major 
depression.  As such, the only issue currently before the Board 
on appeal is the service connection claim for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran contends the service connection is warranted for 
PTSD.  This matter requires additional development prior to 
adjudication.

With respect to the service connection claim for PTSD, VA medical 
records dating from August 2000 to March 2006 show that the 
Veteran has been diagnosed with PTSD, as does a VA medical 
statement of September 2008.

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in- 
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the 
evidentiary standard for establishing the required in-service 
stressor under certain circumstances.  First, the Veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to the event or 
circumstance must have involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the Veteran's service.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

This case was previously before the Board in April 2009, at which 
time additional development was undertaken in conjunction with 
the Veteran's PTSD claim, specifically relating to verification 
of his reported stressors.  As explained by the Board, in a 
December 2005 statement, the Veteran reported that he was 
assigned to fire base 4P3 in South Korea when he witnessed a 
soldier who had been attacked, brutally beaten, and mutilated by 
an unknown attacker.  He also reported that he had fired an 
artillery salvo into the Demilitarized Zone on the command of the 
fire direction center, which should not have been fired, and 
which had not been properly cancelled by the fire direction 
center supervisor.  He stated that he was later shown pictures of 
the impact area, and that a fellow soldier had attempted suicide.

Pursuant to the Board's April 2009 remand, the following 
development was requested: (1) additional information from the 
Veteran relating to his reported stressors to assist with 
verification; (2) VA records dated from March 2006, forward; (3) 
stressor verification through the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or any other appropriate 
agency; and (4) the scheduling of a VA examination - should any 
of the Veteran's reported stressors be corroborated.  

VA records dated through May 2009 were obtained for the file.

In June, September and October 2009, the Veteran presented 
additional information pertaining to his reported stressors.  In 
December 2009 and February 2010, VA requested verification of the 
Veteran's reported stressors from JSRRC.  In a response received 
in March 2010, it was noted that the Veteran's reported stressor 
involving his Korean service was not researched as there was no 
indication that the Veteran was serving at the 4P3 firebase in 
Korea in October 1989, as he had reported.  In April 2010, JSRRC 
also indicated that it was unable to verify the suicide of a 
serviceman, as reported by the Veteran, but indicated that 
additional information might be obtained by contacting the 
Director of the US Army Crime Records Center.  However, it does 
not appear that this source was ever contacted.  

Essentially, at this point, it has not been established that the 
Veteran engaged in combat with the enemy and his reported in-
service stressors have not been corroborated.  In fact, a May 
2010 memo was added to the file constituting a formal finding of 
lack of information required verifying stressors in connection 
with the PTSD claim.  However, in light of the amendment to VA 
regulations discussed above, as well as the fact that it appears 
that full stressor development was not undertaken, the Board 
finds that a remand is necessary to afford the Veteran a VA 
examination with a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA has contracted.  Given 
the clinical psychiatric diagnoses of record that include PTSD, 
an examination is required in order for a VA psychiatrist or 
psychologist to provide an opinion addressing whether a claimed 
stressor is adequate to support a diagnosis of PTSD, and whether 
the Veteran's symptoms are related to the claimed stressor.

In requesting this remand, the Board points out that the 
Supplemental Statement of the Case issued in July 2010 reflects 
that the RO did apply the new regulations pertinent to PTSD 
claims.  However, the Board notes that the RO apparently 
summarily determined that none of the Veteran's reported 
stressors involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the Veteran or others, 
such as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft.  The Board notes 
that under the new regulations, the definition of actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, need not necessarily be 
supported by a weapon or attack-related incident.  

In closing, the Board also observes that service connection is 
already in effect for major depression, which is assessed under 
essentially the same rating criteria as used for the evaluation 
as PTSD (if service-connected).  As such, on VA examination, the 
examiner is asked to distinguish the symptomatology associated 
with PTSD and with already service-connected depressive disorder 
to the extent possible, to determine whether service-connection 
for PTSD on a separate basis is even permissible.  In this 
regard, the critical element in permitting the assignment of 
separate ratings is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran the  
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric 
disorder, to include PTSD.  Appropriate 
steps should be taken to obtain any such 
identified records, as well as to obtain VA 
outpatient psychiatric records dated from 
May 2009, forward.

2.  The RO/AMC is requested to undertake 
additional stressor development.  In this 
regard the RO/AMC should contact the 
Veteran to give him another opportunity to 
provide any additional specific information 
he may have concerning his claimed 
stressors.  The Veteran should be advised 
of the formal finding made in May 2010, to 
the effect that insufficient information 
had been provided to allow for stressor 
verification through official means.  He 
should be asked to provide as much 
information as possible, particularly dates 
and places.  The Veteran should identify 
the dates of the stressful events within a 
sixty day window if possible.  The Veteran 
should be advised that, if possible, he 
should provide names of other individuals 
who were also present and witnessed or knew 
of the incident, or who can confirm his 
proximity to the reported incidents.

The additional stressor verification should 
include contacting the Director of the US 
Army Crime Records Center, for verification 
of the Veteran's reported stressor 
involving the suicide of a fellow 
serviceman (previously named in the 
Veteran's 2009 stressor statements).

Should it be deemed necessary, the RO/AMC 
may request that the JSRRC provide any 
available information which might 
corroborate the Veteran's alleged in-
service stressors.  Forward a copy of the 
Veteran's DD Form 214, together with the 
stressor information that has been 
obtained, to the JSRRC for an attempt at 
stressor verification.  The JSRRC should be 
asked to provide any additional information 
that might corroborate any of the Veteran's 
alleged stressor.  

(The Board notes that this development may 
not be necessary in light of the potential 
applicability of the new PTSD regulations 
to this claim, should these provisions 
permit a basis for granting the claim.)

3.  Even should no stressors be verified 
through official means, the RO/AMC shall 
schedule the Veteran for VA examination by 
a psychiatrist or psychologist in 
conjunction with the pending service 
connection claim for a psychiatric disorder 
to include PTSD.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file and a copy of this Remand 
must be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should elicit from the Veteran 
a narrative of his history of relevant 
symptoms during and since service; and any 
stressors (stressful events) he attributes 
as a cause of PTSD.

With respect to the PTSD claim, the 
examiner should initially determine whether 
the criteria for a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) have been met. See 38 
C.F.R. § 4.125(a).  If so, the VA examiner 
is asked to render an opinion as to whether 
it is at least as likely as not (fifty 
percent or greater) that: 1) the Veteran 
experienced, witnessed, or was confronted 
by an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; 2) that a claimed 
stressor (please specify which reported 
stressor) is adequate to support a 
diagnosis of PTSD; and 3) that the 
Veteran's symptoms are related to the 
claimed stressor (which supports the PTSD 
diagnosis).

It is also critical that the examiner 
distinguish, to the extent possible the 
symptomatology associated with PTSD (if 
diagnosed), and that associated with 
already service-connected major depressive 
disorder.  (This distinction is critical as 
should the two conditions share duplicative 
or overlapping symptomatology, this may 
preclude the grant of service connection 
for PTSD).  

The basis for all opinions expressed should 
be discussed for the record.  It would be 
helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not."  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

In rendering an opinion, the examiner 
should acknowledge the Veteran's report of 
a continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


